Case 4:19-mj-OOO46-FHI\/| Document 1 Filed in USDC ND/OK on 02/26/19 Page 1 of 12

AO 106 (Rev. 06/09) Application for a Search Warrant
UNITED STATES DIsTRrCT CoURT 2 11 5
for the FE@ D

2
Northem District of Oklahoma UA§fk C 6 2013

. ors`rnig?'g< C/e
,-. "/1'
CaseNo. ]q.mj.y{°.},H/j,.' OU/qr

 

In the Matter of the Search of

(Briefly describe the properly to be searched
or identify the person bv name and address)

A residence located at 2609 South Trenton Avenue,
City of Tulsa, Tulsa County, State of Oklahoma

\J\./`_/\/\-/\-/

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (idennfv the person or describe the
property to be searched and give its location):

See Attachment “A”:

lOCath in the NOI'tl'lCI`I'l DiStl'iCt Of OklahOma , there iS HOW COl‘lCBaled (l'dentify the person or describe the properly lo be
seized):

See Attachment “B”

The basis for the search under Fed. R. Crim. P. 41(0) is (check one or more):
lZl evidence of a crime;

lZl contraband, fruits of crime, or other items illegally possessed;
|Zl property designed for use, intended for use, or used in committing a crime;
|:| a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Coa'e Sectz`on Ojense Descriptz`on

18 U.S.C. § 922(a)(1)(A) Engaging, Manufacturing, Dealing, and Selling Firearms Without a License

The application is based on these facts:

See Afiidavit of SA Lucas Keck, ATF, attached hereto.

|Zl Continued on the attached sheet.

E| Delayed notice of _ days (give exact ending date if more than 30 ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

(zm§%é

Applicant ’s signature

SA Lucas Keck, ATF

Printed name and title

Sworn to before me and signed in my presence

d
Date: Febru§ry 26, 2019 }/*A¢‘*L/¢ %:'M ,
' amF?=='-'-'>'/

Judge ’s sign
City and state: Tulsa, Oklahoma Frank H. McCarthy U.S. Magistrate Judge

Printed name and title

Case 4:19-mj-OOO46-FHI\/| Document 1 Filed in USDC ND/OK on 02/26/19 Page 2 of 12

ATTACHMENT A

THE RESIDENCE TO BE SEARCHED lS DESCRlBED AS A SINGLE FAMILY
DWELLING, LOCATED IN THE 2600 BLOCK OF SOUTH TRENTON AVENUE.
THE RESIDENCE IS THE ZND RESIDENCE SOUTH OF EAST 26TH STREET AND IS
LOCATED ON THE EAST SIDE OF SOUTH TRENTON AVENUE. THE
NUMERIALS “2609” ARE DISPLAYED OVER THE FRONT DOOR OF THE
RESIDENCE. THE FRONT DOOR OF THE RESIDENCE FACES WEST. THE
RESIDENCE TO BE SEARCHED IS CONSTRUCTED OF RED BRICK, CREME
SIDING, AND BROWN TRIM. THE RESIDENCE TO BE SEARCHED IS MOST
COMMONLY KNOWN AS 2609 SOUTH TRENTON AVENUE, CITY OF TULSA,
TULSA COUNTY, STATE OF OKLAHOMA.

ADDITIONALLY TO BE SEARCHED IS THE CURTLIGE OF THE RESIDENCE TO
INCLUDE ANY OUTBUILDINGS OR VEHICLES.

 

Case 4:19-mj-OOO46-FHI\/| Document 1 Filed in USDC ND/OK on 02/26/19 Page 3 of 12

ATTACHMENT B

Items to be Seized
The items to be seized at all locations include the following:

l. Any firearm including a starter gun which will or is designed to or may readily be
converted to expel a projectile by the action of an explosive, the frame or receiver
of any such weapon, any firearm muffler or firearm silencer, or any destructive
device.

2. Any ammunition or cartridge cases, primers, bullets, or propellant powder
designed for use in any firearm.

3. Any receipts for the purchase of firearms, ammunition or cartridge cases, primers,
bullets, or propellant powder designed for use in any firearm.

4. Any items consistent with the manufacturing of firearms, such as firearms
components to complete lower receivers, tools, jigs, and uncompleted firearms
components such as 80% lower receivers and uncompleted upper receivers for
AR-IS style rifles.

5. Business and/or personal records of firearms transactions and financial records and
other records or documents reflecting firearms activity or the disposition of
firearms proceeds including, but not limited to the following:

0 Retained copies of federal, state and local corporate, partnership, business and

personal income tax returns; Forms W-Z, Forms 1099; tax records; any

Case 4:19-mj-OOO46-FHI\/| Document 1 Filed in USDC ND/OK on 02/26/19 Page 4 of 12

supporting documentation and attachments; and any correspondence to/frorn
taxing agencies;

0 Notes of financial transactions or firearms transactions;

0 Correspondence, including electronic mail transmissions, letters, faxes and
notes, relating to financial transactions or firearms transaction, including the
identification of customers, suppliers, associates partners, and co-conspirators.

0 Bank records, including deposit slips, cancelled checks, withdrawal slips, and
account statements, investment records, including brokerage statements, or
credit and debit card records;

0 Currency, bank checks, cashier’s checks, prepaid access devices, negotiable
financial instruments, wire transfer documentation, money orders, stocks
bonds, precious metals, or real estate records; or worksheets, tally sheets or
ledger sheets reflecting or accounting for money received, disbursed or
exchanged;

0 Financial statements, income statements, balance sheets, cash receipts, cash
disbursements, payroll, inventory and journals and records; and any supporting
work papers, schedules, attachments or documents;

o Bills and invoices, including sales, purchases, and expenses;

0 Records of financial payments paid and received;

0 Mortgage or loan records payable or receivable, and insurance records;

0 Records and keys of storage facilities owned or rented;

Case 4:19-mj-OOO46-FHI\/| Document 1 Filed in USDC ND/OK on 02/26/19 Page 5 of 12

0 Records of business filings or licenses;

¢ Records of personal and business expenses;

0 Safe deposit records and keys;

0 Post office box records;

o Equipment rental records and other lease and rental agreements;

0 Transportation records, including but not limited to, accounts, bills, receipts
and invoices, bills of lading, airway bills, freight bills, air cargo bills, dispatch
records, logs, manifests, shipping documents and invoices;

0 Credit applications, credit card statements and receipts;

Paper tickets, notes, schedules, receipts, or other items relating to travel;

6. Cellular phone, cellular and landline telephone statement and records;

7. Records that identify customers, suppliers, associates, partners or co-conspirators,
including, but not limited to, address books, telephone books, rolodexes,
telephones, pagers or personal digital assistants and/or smart phones with stored
telephone information, notes reflecting telephone and pager numbers, photographs
(to include still photos, digital photos, negatives, movies, slide, video tapes and
undeveloped film), and audiotape or digital recordings of conversations, including
those made over telephone answering machines or digital voicemail;

8. Identification documents and representative exemplars of original handwriting

samples;

Case 4:19-mj-OOO46-FHI\/| Document 1 Filed in USDC ND/OK on 02/26/19 Page 6 of 12

9. Indicia of occupancy, residency, or ownership of the premise, property or vehicles,
including keys, photographs, or documents;

lO. Documents showing custody and control of the residence or room where evidence
is seized, including, but not limited to, utility or other bills, driver’s licenses, and
other handwritten notes or other correspondence addressed to or from the
occupants of the residence or room;

ll.Any calendars, notes, passwords, or dictionary entries;

12. Any Global Positioning Satellite (GPS) entries, Internet Protocol Connections,
Location entries to include Cell Tower and WiFi entries;

13. Computers, flash/jump drives, computer hard drives, external hard drives, discs,
etc. and other storage devices that can be used to save/store information, to include
the off-site viewing and copying of such files or devices;

14. Safes, combination or key-lock strong boxes or other secure storage containers,
suitcases, locked cabinets and other types of locked or closed containers, and
hidden compartments that may contain any of the foregoing;

15. Any manufacturing equipment used to manufactured firearms to include but not be
limited to drill presses, finishing fixtures (J'IGS), common hand tolls (drills,

routers, drill bits etc.), milling machines and CNC machines

As all of the above described property constitutes evidence of the commission of a

criminal offense, is contraband, the fruits of crime or things otherwise criminally

Case 4:19-mj-OOO46-FHI\/| Document 1 Filed in USDC ND/OK on 02/26/19 Page 7 of 12

possessed and/or is property designed or intended for use or which is or had been used

as a means of committing a criminal offense.

Case 4:19-mj-OOO46-FHI\/| Document 1 Filed in USDC ND/OK on 02/26/19 Page 8 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

SEARCH WARRANT AFFIDAVIT

I, Lucas Keck, a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF), being duly swom, depose and state as follows:

l. I am currently assigned to the ATF Tulsa Field Office in the Northern Judicial
District of Oklahoma. l have been employed by ATF since 2015, and prior to my employment
with ATF I was a Special Agent with the United States Secret Service (USSS) from 2009 through
2015. During my employment with the USSS, I conducted and participated in investigations for
counterfeit currency, to include: purchasing counterfeit currency with confidential informants and
undercover agents, identity theft investigations, credit card fraud, and bank fraud in both state and
federal courts in the Southern District of Texas. During my employment with ATF and with the
USSS, I have assisted other agencies and law enforcement, to include the Drug Enforcement
Administration (DEA), with investigations regarding firearms and narcotics.

2. As a result of my training and experience as an ATF Special Agent, I am familiar
with certain federal criminal laws and understand that it is a violation of Title 18, United States
Code, Section 922(a)(l)(A), except a licensed importer, licensed manufacturer, or licensed dealer,
to engage in the business of importing, manufacturing, or dealing in firearms, or in the course of
such business to ship, transport, or receive any firearm in interstate or foreign commerce

3. Based on my experience and specialized training and information I have received
from law enforcement agencies, including other Federal, State and Local law enforcement
agencies involved in the investigation there is probable cause to believe that violations of Title 18

United States Code, § 922(a)(1)(A), have been committed, are being committed, and will be

Case 4:19-mj-OOO46-FHI\/| Document 1 Filed in USDC ND/OK on 02/26/19 Page 9 of 12

committed by Matthew GREEN and other unknown person or persons. There is also probable
cause to search the TARGET RESIDENCE located at 2609 S Trenton Ave. Tulsa, Oklahoma,
Tulsa County, Northern District of Oklahoma, as Well as any vehicles associated with the residence
for evidence of these crimes as further described in Attachment B.

BACKGROUND OF INVESTIGATION

4. On February 22, 2019, the Tulsa Police Crime Gun Unit Were contacted by FBI
agent Josh Martin. Detective Cox took the call and was informed that the FBI had received a tip
via their tip line of a prohibited person in possession of firearms The source (Sl) stated that
Matthew Todd Green has a finalized protective order against him. Sl states in the tip that Green
carries a firearm on him at all times. Sl states that Green consistently has five or more firearms at
any given time to include AR type weapons, shotguns and pistols. Sl states Green is also an
abused of both prescription and non-prescription drugs.

5. On February 22, 2019, TPD CGU Detective Cox contacted a second source (S2)
and conducted an interview with the source over the phone. SZ stated Green manufactures and
sells “ghost guns” (firearms made without manufacturing information to include serial numbers).
SZ states Green claims his firearms are high quality untraceable AR style firearms SZ states Green
uses the name Ghost Gun Armory as a business name. SZ states Green has fifty (50) plus lower
receivers Green manufactures into “ghost guns”.

6. Detective Cox additionally spoke with Sl who also stated Green manufactured
firearms

7. On February 22, 2019, ATF SA Brett Williams conducted a search of the ATF

licensing system for Matthew Todd Green and/or Ghost Gun Armory. The search reveled no

Case 4:19-mj-OOO46-FHI\/| Document 1 Filed in USDC ND/OK on 02/26/19 Page 10 of 12

manufacturing license or any license for Matthew Todd Green. Additionally there are no licenses
issued for Ghost Gun Armory.

8. On February 25, 2019, ATF SA Williams conducted search of the National Law
Enforcement Telecommunications System (NLETS), which revealed Green, has a suspended
Oklahoma State driver’s license number of U000078402. The license was suspended on
12/02/2013. It also shows a valid State of Oklahoma ID under U999372980.

9. On February 25, 2019, SA Brett Williams conducted a search of the National Crime
Information Center Network for the name Matthew Todd Green with a date of birth of 09/09/1 980.
The return showed a criminal history out of Oklahoma but had no prohibiting charges

10. On February 25, 2019, ATF SA Williams conducted a search of the ATF ETRACE
System. There were negative results For Matthew Todd Green

ll. On February 25, 2019, ATF SA Williams conducted a search of the Oklahoma
Supreme Court Network (OSCN) for Matthew Todd Green to look for any court hearing involving
him. Green shows multiple entries to include a finalized Protective Order under Tulsa County
PO-2017-4602 and an emergency protective order under Tulsa County PO-2019-468.

12. On February 26, 2019, TPD CGU executed a state search warrant at the residence
located at 2609 South Trenton Avenue in reference to a first-degree burglary. Your affiant was
present during the search and observed in plain view ammunition in the basement of Green’s
residence While searching for items listed within their search warrant, the TPD CGU uncovered
items your affiant knows from training and experience are consistent with the manufacturing of
firearms. Your affiant observed the following: what your affiant believes is an 80% AR-lS style
lower receiver that has been machined to accept components for a complete AR-15 style lower

receiver, an unfinished upper receiver, butt stocks, tools consistent with the assembly of AR-15

3

Case 4:19-mj-OOO46-FHI\/| Document 1 Filed in USDC ND/OK on 02/26/19 Page 11 of 12 .

style firearms a toolbox with multiple components to complete AR-15 style firearm such as
triggers springs, muzzle devises, and pins for lower receivers, and components to a Sten Mk II
machinegun.

13. Based on my training and experience, your Affiant knows that people engage in the
business of manufacturing and selling firearms without a license, utilize cellular phone devices,
laptops, calendars, cameras, thumb drives, and other storage devices for communication and
storage of transactions The devices are used to take and receive pictures of products for sale, take
and receive calls, emails and messages from the potential purchasers These communications and
devices can contain and store; meeting location, types of firearms wanted, pictures of firearms
desired and purchased, messages detailing money transfers and or bank accounts for the purchase
of the firearms and locations to purchase the firearms These communications can be done through
the device and its installed apps that can only be viewed on the phone, laptop, computer or other
devices sending or receiving

14. Based on my training and experience, your Affiant knows that people engage in the
business of manufacturing and selling firearms without a license keep receipts from the
transactions to show purchase prices of the firearms to be able to price the firearms accurately.
They keep books and receipts from purchased and Sold firearms to keep track of monies in and out
from sales

15 . Based on my training and experience people engaged in the business of
manufacturing and dealing without a license keep firearms and ammunition in their residence.
Additionally they will have equipment to manufacture firearms to include but not limited to drill
presses, finishing fixtures (JIGS), common hand tolls (drills, routers, drill bits etc.), milling

machines and CNC machines, and firearms components

4

Case 4:19-mj-OOO46-FHI\/| Document 1 Filed in USDC ND/OK on 02/26/19 Page 12 of 12

16. Pursuant to 18 U.S.C. § 922(a)(l )(A), It shall be unlawful, for any person, except a
licensed importer, licensed manufacturer, or licensed dealer, to engage in the business of
importing, manufacturing, or dealing in firearms, or in the course of such business to ship,
transport, or receive any firearm in interstate or foreign commerce

CONCLUSION

17. Based on the foregoing, l believe there is probable cause to search the residence

located at 2609 S. Trenton Ave. Tulsa, OK, Tulsa County, Northern District of Oklahoma, as well

as any vehicles associated with the residence for a violation of Title 18 United States Code, Section

922(a)(1)(A).

/ C€ G p/é:¢//

Lucas Keck

Special Agent

Bureau Of Alcohol, Tobacco,
Firearms & Explosives

Subscribed and sworn before me this 26_th day of February, 2019

wang

.Frank H. McCarthy
United States Magistrate Judge

